

116 S389 RS: FIRST Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 348116th CONGRESS1st SessionS. 389IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Society of the First Infantry Division to make modifications to the First Division
			 Monument located on Federal land in Presidential Park in the District of
			 Columbia, and for other purposes.
	
 1.Short titleThis Act may be cited as the First Infantry Recognition of Sacrifice in Theater Act or the FIRST Act. 2.Modification to First Division Monument (a)Authorization (1)In generalThe Society of the First Infantry Division, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, may make modifications, including construction of additional plaques and stone plinths on which to put plaques, to the First Division Monument located on Federal land in Presidential Park in the District of Columbia that was set aside for memorial purposes of the First Infantry Division, to honor the members of the First Infantry Division who made the ultimate sacrifice during United States operations, including Operation Desert Storm, Operation Iraqi Freedom and New Dawn, and Operation Enduring Freedom.
 (2)CollaborationThe First Infantry Division at the Department of the Army shall collaborate with the Department of Defense to provide to the Society of the First Infantry Division the list of names to be added to the First Division Monument under paragraph (1).
 (b)Nonapplicability of Commemorative Works ActSubsections (b) and (c) of section 8903 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activity carried out pursuant to subsection (a). (c)FundingFederal funds may not be used to pay any expense of the activities of the Society of the First Infantry Division authorized by this section.
	
 1.Short titleThis Act may be cited as the First Infantry Recognition of Sacrifice in Theater Act or the FIRST Act. 2.Modification to First Division monument (a)AuthorizationThe Society of the First Infantry Division may make modifications to the First Division Monument located on Federal land in President's Park in the District of Columbia to honor the dead of the First Infantry Division, United States Forces, in—
 (1)Operation Desert Storm; (2)Operation Iraqi Freedom and New Dawn; and
 (3)Operation Enduring Freedom. (b)ModificationsModifications to the First Division Monument may include construction of additional plaques and stone plinths on which to put plaques.
 (c)Applicability of commemorative works actChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements authorized by this Act, except that subsections (b) and (c) of section 8903 shall not apply.
 (d)CollaborationThe First Infantry Division of the Department of the Army shall collaborate with the Secretary of Defense to provide to the Society of the First Infantry Division the list of names to be added to the First Division Monument in accordance with subsection (a).
 (e)FundingFederal funds may not be used for modifications of the First Division Monument authorized by this Act.Amend the title so as to read: A bill	to authorize the Society of the First Infantry Division to make modifications to the First
			 Division Monument located on Federal land in President's Park in the
			 District of Columbia, and for other purposes..December 17, 2019Reported with an amendment and an amendment to the title